  4:19-cr-03125-JMG-CRZ Doc # 43 Filed: 11/10/20 Page 1 of 1 - Page ID # 78




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:19CR3125
     vs.
                                                               ORDER
DEREK MILLER,

                   Defendant.


       Defendant has orally moved for appointment of new counsel because
 Defendant is not satisfied with counsel's representation. (Filing No. 40). Defendant is
 eligible for appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C.
 §3006A, and the Amended Criminal Justice Act Plan for the District of Nebraska.

       IT IS ORDERED:

       1)     Defendant’s motion to appoint new counsel, (Filing No. 40), is granted.
              Jessica Milburn is hereby withdrawn as counsel, and shall promptly
              notify Defendant of the entry of this order.

       2)     The clerk shall delete Jessica Milburn from any future ECF
              notifications herein.

       3)     The clerk shall forward this memorandum and order to the Federal
              Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district. .

       5)     The newly appointed counsel shall promptly file an entry of
              appearance on behalf of Defendant.

       November 10, 2020.
                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
